1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PETER STAVRIANOUDAKIS, et al.,                   ) Case No.: 1:18-cv-01505-LJO-BAM
                                                      )
12                 Plaintiffs,                        ) ORDER         REGARDING       STIPULATION
                                                      )  CONTINUING         INITIAL   SCHEDULING
13          v.                                        )  CONFERENCE
14                                                    ) (Doc. No. 45)
     U.S. DEPARTMENT OF FISH &
                                                      )
     WILDLIFE, et al.,
15                                                    )
                                                      )
16                 Defendants.                        )
                                                      )
17                                                    )
                                                      )
18
19          Pursuant to the parties’ stipulation (Doc. No. 45) and in light of Plaintiffs’ motion for preliminary

20   injunction and Defendants’ motions to dismiss currently pending before the Court, and for good cause

21   appearing, the Initial Scheduling Conference currently scheduled for July 9, 2019, is HEREBY

22   CONTINUED to September 3, 2019, at 9:00 AM in Courtroom 8 before Judge Barbara A.

23   McAuliffe. A JOINT Scheduling Conference Report, carefully prepared and executed by all counsel,

24   shall be electronically filed in full compliance with the requirements set forth in the Order Setting
25   Mandatory Scheduling Conference (Doc. No. 4) one (1) full week prior to the Scheduling Conference,
26   and a copy shall be emailed, in Word format, to bamorders@caed.uscourts.gov. The parties may appear
27
28

                                                         1
1
     at the scheduling conference by telephone with each party using the following dial-in number and
2
     passcode: dial-in number 1-877-411-9748; passcode 3190866.
3
4    IT IS SO ORDERED.
5
        Dated:    July 2, 2019                           /s/ Barbara   A. McAuliffe         _
6                                                  UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
